Citation Nr: 1440680	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  05-07 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona

THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a heart disorder (also claimed as a disorder causing chest pain and shortness of breath).

2.  Whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus.

3.  Whether new and material evidence has been received to reopen a claim for service connection for fibromyalgia.

4.  Whether new and material evidence has been received to reopen the claim for service connection for depression. 

5.  Entitlement to service connection for arthritis of the shoulders, hands, and hips.

6.  Entitlement to service connection for a disorder causing memory loss.  

7.  Entitlement to service connection for headaches.

8.  Entitlement to service connection for macular degeneration.

9.  Entitlement to service connection for dry eyes.   

10.  Entitlement to service connection for flat feet.  


REPRESENTATION

Appellant represented by:	James Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1955 to October 1958. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2004 and June 2012 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The RO denied service connection for heart disease in March 1978.  The Veteran did not appeal that decision, nor was new and material evidence received within one year of notification of the decision.  

2.  Evidence submitted within one year following an October 2002 decision denying service connection for heart disease is new and material, raising a reasonable possibility of substantiating the Veteran's claim. 

3.  The evidence shows that the Veteran's current heart disease was not manifest in service or to a degree of 10 percent within 1 year of separation and is unrelated to service.  

4.  The RO denied service connection for diabetes mellitus, fibromyalgia, and depression in October 2002 and January 2005.  The Veteran did not appeal those decisions, nor was new and material evidence received within one year of notification of the decisions.

5.  Since the final October 2002 and January 2005 decisions denying service connection for diabetes mellitus, fibromyalgia, and depression, evidence relating to an unestablished fact necessary to substantiate any of the claims and which is neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim has not been received.  

6.  The Veteran's current arthritis of his shoulders, hands, and/or hips was not manifest in service or to a degree of 10 percent within 1 year of separation and is unrelated to service.  

7.  The Veteran's current small vessel brain disease (causing memory loss) was not manifest in service or to a degree of 10 percent within 1 year of separation and is unrelated to service.  

8.  The Veteran's current headaches were not manifest in service or to a degree of 10 percent within 1 year of separation and are unrelated to service.  

9.  The Veteran does not have a current macular degeneration disability.  

10.  The Veteran's current dry eyes were not manifest in service and are unrelated to service.  

11.  The Veteran does not have a current flat feet disability.  


CONCLUSIONS OF LAW

1.  The March 1978 rating decision denying service connection for heart disease became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).

2.  As new and material evidence was received within one year after an October 2002 rating decision denying service connection for heart disease, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a),(b) (2014).

3.  The criteria for service connection for heart disease are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

4.  The October 2002 and January 2005 rating decisions denying service connection for diabetes mellitus, fibromyalgia, and depression became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).

5.  As new and material evidence has not been received, the claims for service connection for diabetes mellitus, fibromyalgia, and/or depression are not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).

6.  The criteria for service connection for arthritis of the shoulders, hands, and/or hips are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

7.  The criteria for service connection for a disorder causing memory loss are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

8.  The criteria for service connection for macular degeneration and dry eyes are not met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2014).

9.  The criteria for service connection for flat feet are not met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Adequate notice was provided in August 2002, November 2003, September 2004, January 2011, August 2011, and March 2013letters and the claims have since been readjudicated, curing any timing defects.  Mayfield, 444 F.3d at 1333; Prickett v. Nicholson, 20 Vet. App. 370 (2006).

VA has obtained service treatment records; assisted the Veteran in obtaining evidence; obtained a VA medical opinions for the heart disease claim in April 2006; and afforded the Veteran the opportunity to give testimony before the Board.  The April 2006 VA examination was adequate as it contains a medical nexus opinion and rationale rendered in consideration of the relevant evidence.  VA examinations are not needed for the other claims as they are not reopened or because no relevant in-service disease, injury, or event is shown, or, for the flat feet claim, because the record does not contain competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet.App. 247, 253 (1999); Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within one year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Arthritis is listed as a chronic disease.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

Previously denied claims

When a claimant does not appeal or submit new and material evidence concerning a prior rating decision denying service connection, within one year of the notification of the decision, the decision becomes final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.1103.  

Claims are to be reopened when new and material evidence is submitted.  38 U.S.C.A. § 5108.  Applicable 38 C.F.R. § 3.156 (2011) provides that new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

Heart disorder

At the time of the March 1978 rating decision denying service connection for a heart disorder, a cardiac murmur had been reported in service and X-rays were consistent with an interventricular defect.  No current heart disorder was shown.  The Veteran did not appeal that decision or submit new and material evidence within 1 year of notification of it and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The Veteran later applied to reopen.  

Thereafter, the basis of the October 2002 heart disorder decision was that although an interventricular septal defect and a murmur were noted in service, there was no evidence of a cardiac disability noted in service treatment records and no chronic condition was noted on service discharge examination in October 1958.  Additionally, there was no evidence of a current chronic cardiac condition.  In October 2003, within a year following notice of that decision, the Veteran was diagnosed with ischemic heart disease at a VA facility.  Such evidence is new and material evidence, showing a current heart disorder, and was constructively of record in October 2003 under Bell v. Derwinski, 2 Vet. App. 611 (1992).  Accordingly, the October 2002 decision is not final, and de novo review of the claim denied at that time is required.  See 38 C.F.R. § 3.156(b).  

On VA examination in April 2006, the examiner was asked to address the question of whether the interventricular septal defect noted in the Veteran's service treatment records was linked to his current ischemic heart disease.  On examination, the Veteran reported that he completed military duty after his asymptomatic murmur was noted.  He thereafter had no cardiac symptoms or interventions until he developed chest pain in 2003.  A coronary stent was placed, and the Veteran now had ongoing angina relieved by rest.  The examiner noted that in August 1957, the Veteran was noted to have a murmur without physical signs of cardiac enlargement or history of cardiorespiratory symptoms, and that a cardiac murmur, abnormality, or disease was not noted on service discharge examination in October 1958.  Furthermore, an interventricular heart condition was not supported by current cardiac imaging with echo.  The cardiac fluoroscopy during service purporting to show a ventricular septal defect was felt to be as likely as not within normal limits, as a ventricular septal defect would be persistent over time unless corrected by surgery.  (The Veteran's had not been corrected by surgery.)  Therefore, the examiner felt that there was not (on an at least as likely as not basis) any causative or aggravating association between the Veteran's asymptomatic heart condition noted in service (and not supported currently) and his current hypertensive cardiac disease.  

Based on the evidence, the Board finds that service connection is not warranted for the Veteran's current heart disorder - ischemic or hypertensive heart disease.  Ischemic or hypertensive cardiac disease is the only disorder currently shown, it or any cardiac symptoms were not shown until 2003, and the examiner in April 2006 indicated that it was not at least as likely as not related to service, after having reviewed relevant evidence.  There is no competent evidence of record to the contrary.  

Diabetes mellitus, fibromyalgia, and depression

The RO denied service connection for diabetes mellitus, fibromyalgia, and depression in October 2002 and January 2005.  The Veteran did not appeal those decisions or submit new and material evidence regarding them within 1 year of the notifications issued at those times.  Accordingly, those decisions are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The basis for the decisions was that although the Veteran now had diabetes mellitus, fibromyalgia, and depression, no relevant in-service diseases, injuries, or events were shown, and they were unrelated to service.   

In order to reopen, new and material evidence is required.  Since the January 2005 decisions, no competent evidence showing that there were any relevant in-service diseases, injuries, or events has been submitted, nor has any competent evidence been submitted showing that the current disorders are in any way related to service.  Accordingly, the Board concludes that new and material evidence has not been submitted to reopen the claims, and that they must remain denied.  

New claims

Arthritis of the shoulders, hands, and hips

No shoulder, hand, or hip problems were shown in service and the Veteran's October 1958 service discharge examination was normal.  The first indication of any relevant problems was in June and July 1993, when degenerative joint disease was assessed after the Veteran complained of hand and hip problems.  Osteoarthritis was assessed in December 2001 after the Veteran complained of stiffness all over and examination revealed some left shoulder limitation of motion and pain with motion of each shoulder.  

Based on the evidence, the Board concludes that service connection is not warranted for arthritis of the shoulders, hands, or hips.  Such was not manifest in service or to a degree of 10 percent within 1 year of separation and is unrelated to any incident of service.  

Memory loss

Service treatment records are silent for reference to memory loss, and the Veteran was clinically normal on service discharge examination in October 1958.  Memory loss was complained of in March 1978 and April 1993.  In February 1997, the Veteran complained of memory changes since a May 1996 motor vehicle accident.  Possible early dementia, left hemisphere lesion, cerebrovascular accident, chronic subdural hematoma, and traumatic encephalomalacia were considerations.  A head MRI was recommended, and in March 1997, it revealed small vessel ischemic disease without evidence for infarction.  

Based on the evidence, the Board concludes that service connection is not warranted for memory loss, including as due to small vessel ischemic brain disease.  It was not manifest in service or to a degree of 10 percent within 1 year of separation and is unrelated to any incident of service.    

Headaches

Service treatment records are silent for reference to headaches, and the Veteran was clinically normal on service discharge examination in October 1958.  The Veteran was seen for headaches in November 1976, August 1992, and November 1993.  Cluster headaches, a variant of migraine, were assessed in August 1992.  In February 2011, the Veteran indicated that he has headaches now, and this is within his sensibilities as a layperson.  Falzone v. Brown, 8 Vet. App. 398 (1995).  However, service connection is not warranted for them.  They were not manifest in service or to a degree of 10 percent within 1 year of separation and are unrelated to any incident of service.

Macular degeneration and dry eyes

Service treatment records do not mention macular degeneration or dry eyes, and they are not mentioned in any medical records which are contained in the claims folder.  In February 2011, the Veteran reported that he has macular degeneration and dry eyes.  While the Veteran is competent to report that he has dry eyes, he is not competent to indicate that he has macular degeneration.  The former is within his sensibilities as a lay person, whereas the latter is not.  Falzone.  As for dry eyes, service connection is not warranted for it as it was not manifest in service and is unrelated to service.  As for macular degeneration, service connection is not warranted for it as it is not shown.  In the absence of a current disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).  

Flat feet

There was a report of mild flat feet in service in April 1956, but it was not found on service discharge examination in October 1958, and it has not been diagnosed post-service.  In February 2011, the Veteran mentioned having it in service, but he has not indicated that he has it now.  Based on the evidence, the Board concludes that the Veteran does not have a current flat feet disability.  In the absence of a current disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).  

While the Veteran may feel that he has the disorders which are not competently shown, and which he may be or is arguing are present, as a layperson, he is not competent to indicate that he has them.  Medical expertise is required to opine on these complex medical matters.  While the Veteran may feel that the disorders which are shown are related to service, he is not competent to indicate that they are, as medical expertise is required to opine on these complex medical matters.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  


ORDER

Service connection for heart disease (also claimed as a disorder causing chest pain and shortness of breath) is denied.

The claims for service connection for diabetes mellitus, fibromyalgia, and depression are not reopened and remain denied.  

Service connection for arthritis of the shoulders, hands, and hips is denied.

Service connection for a disorder causing memory loss is denied.

Service connection for headaches is denied.

Service connection for macular degeneration and dry eyes is denied.

	(CONTINUED ON NEXT PAGE)

Service connection for flat feet is denied. 




______________________________________________
Michael Martin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


